991 F.2d 805
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
arroll Richard OLSON, Plaintiff-Appellant,v.FT. SCOTT TRIBUNE, Fred Embry, owner--editor;  Paul "Chris"Nelson, County Attorney, Defendants-Appellees.
No. 92-3132.
United States Court of Appeals, Tenth Circuit.
April 21, 1993.

Before SEYMOUR and ANDERSON, Circuit Judges, and RUSSELL,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Carroll Richard Olson appeals the district court's sua sponte dismissal of his complaint, filed under 42 U.S.C. § 1983, alleging that the owner of the Ft. Scott Tribune and the county attorney published false information about him.   Olson claimed that, by this action, defendants invaded his privacy and libeled, slandered, and defamed him.   The district court found "no factual or legal basis for proceeding further under § 1983."   Rec., doc. 4 at 1.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm for substantially the reasons stated by the district court.   Neitzke v. Williams, 490 U.S. 319, 327-28 (1989) (recognizing district court's power under 28 U.S.C. § 1915(d) to dismiss, sua sponte, claims based on indisputably meritless legal theory);   Siegart v. Gilley, 111 S.Ct. 1789 (1991);   Paul v. Davis, 424 U.S. 693 (1976).


3
Olson's motion for default judgment is DENIED:  once the district court dismissed Olson's suit, defendants were relieved of their obligation to answer his complaint.   Olson's motion to proceed in forma pauperis is GRANTED, his motion to transfer the liabilities of Paul Nelson to Nelson's estate is DISMISSED as moot, and the judgment of the United States District Court for the District of Kansas is AFFIRMED.


4
The mandate shall issue forthwith.



*
 Honorable David L. Russell, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3